A PURCPIASER of real estate cannot be compelled to take only a part of the land for which he has contracted. If he cannot get the whole, he has a right to rescind the contract; but he has also a right, generally, to insist that the vendor shall perform the contract so far as he is able, and make compensation in damages for the breach of that part of it which he cannot perform. 2 Story’s Eq., sect. 779. — Paton v. Rogers, 1 Ves. & B. 351. — Todd v. Gee, 17 Ves. 273.— Waters v. Travis, 9 Johns. 450. — 1 Sugd. Vend- 319.